In a matrimonial action, plaintiff appeals, as limited by his brief, from the alimony, support and counsel fee provisions of a judgment of divorce of the Supreme Court, Putnam County, dated October 12, 1976. Judgment modified, on the facts by (1) reducing the amount awarded as child support from the sum of $32.50 per week per child to the sum of $25 per week per child and (2) by reducing the amount of the monthly installments of the counsel fee payments from $100 to $50. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In our view, the amount of the award of child support and the amount of the monthly installments of counsel fees were excessive. Accordingly, such amounts have been modified to the extent indicated herein. This court does not have jurisdiction to consider the merits of proceedings after the date of the judgment appealed from. Appellant’s remedy is to apply to Special Term for relief. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.